DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/650,792, filed on 3/25/2020.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 or 35 U.S.C. 365 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/650,792, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

In claims 1 and 9, performing a channel access procedure on a first plurality of transmission beams to determine a second plurality of transmission beams for a serving cell,
wherein the second transmission beams comprise one or more of the first transmission beams that are idle; and
transmitting a signal on one of the second transmission beams.

In claims 2 and 10, performing a listen-before-talk (LBT) procedure on the first transmission beams in accordance with a plurality of beam widths.

In claims 3 and 11, transmitting the signal on the one of the second transmission beams comprising:
transmitting the signal using a second beam width on the one of the second transmission beams,
wherein the second beam width is within one of the first beam widths.

In claims 4 and 12, wherein the beam widths comprise information about a plurality of directions of main beams of the first transmission beams.

In claims 5 and 13, wherein the beam widths comprise a plurality of angle widths, wherein gain decrease within one of the angle widths from a maximum value of a beam gain is less than three decibels.

In claims 6 and 14, wherein transmitting the signal on the one of the second transmission beams comprising:
transmitting the signal on the one of the second transmission beams within a time period, wherein:
a length of the time period is based on a priority of the data.
Information Disclosure Statement
The information disclosure statements submitted on 6/17/2021 and 9/17/2021 have been considered by the Examiner and made of record in the application file.
Drawings
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 1-6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claims 1 and 9 include the wording “a second plurality of transmission beams” and “wherein the second transmission beams comprise one of more of the first transmission beams”.  It appears that either the wording should not include “plurality” or the second transmission beams cannot include only one of the first transmission beams.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Regarding claims 4 and 12, the phrase “wherein the beam widths comprise information about a plurality of directions of main beams of the first transmission beams” renders the claims indefinite because it is unclear how beam widths, which are a measure of how wide the beams are, could include information about directions of main beams.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Patent Application Publication No. 2019/0373635 A1) (hereinafter Yang).

Regarding claim 1, Yang discloses a method for accessing channels in a wireless system (Paragraph 0255 discloses when the transmission device performs transmission according to the directional mode, the step of performing the LBT mechanism before performing the transmission according to the directional mode includes: determining signal energy received by the transmission device in a directional beam; comparing the signal energy received in the directional beam with a predetermined threshold value; and determining, based on the comparison result, a busy/idle state of a channel in the directional beam), the method comprising:
performing a channel access procedure on a first plurality of transmission beams to determine a second plurality of transmission beams for a serving cell (Paragraph 0255 discloses the step of performing the LBT mechanism before performing the transmission according to the directional mode includes: determining signal energy received by the transmission device in a directional beam; comparing the signal energy received in the directional beam with a predetermined threshold value; and determining, based on the comparison result, a busy/idle state of a channel in the directional beam.  Paragraph 0264 discloses the step of determining, according to the signal energy received in the each of the plurality of directional beams, the busy/idle states of the channels on the plurality of directional beams or the busy/idle states of the channels in the beam region formed by the plurality of directional beams includes: if the LBT is successfully performed on at least one of the plurality of directional beams, considering that the plurality of directional beams are available or that the channels are idle, and performing transmission only on the directional beam on which the LBT is successfully performed; or if the LBT is successfully performed on all of the plurality of directional beams, considering that the plurality of directional beams are available or that the channels are idle; or if the LBT fails on at least one of the plurality of directional beams, considering that the plurality of directional beams are not available or that the channels are busy),
wherein the second transmission beams comprise one or more of the first transmission beams that are idle (Paragraph 00264 discloses performing transmission only on the directional beam on which the LBT is successfully performed); and
transmitting a signal on one of the second transmission beams (Paragraph 00264 discloses performing transmission only on the directional beam on which the LBT is successfully performed).

Regarding claim 8, as applied to claim 1 above, Yang further discloses wherein the serving cell operates in unlicensed spectrum (Paragraph 0369 discloses the LBT mechanism in the embodiment of the present disclosure can avoid or reduce the interference of the its own transmission to the surrounding devices, ensure the fairness of the channel contention access between the systems operating on the unlicensed spectrum, and achieve friendly and fair coexistence).

Regarding claim 9, Yang discloses a wireless apparatus for accessing channels in a wireless system (Paragraph 0255 discloses when the transmission device performs transmission according to the directional mode, the step of performing the LBT mechanism before performing the transmission according to the directional mode includes: determining signal energy received by the transmission device in a directional beam; comparing the signal energy received in the directional beam with a predetermined threshold value; and determining, based on the comparison result, a busy/idle state of a channel in the directional beam), the wireless apparatus comprising:
a memory storing instructions (Paragraphs 0632-0635 disclose a storage medium is further provided in the embodiments of the present disclosure.  Optionally, in the embodiment, the storage medium may be configured to store program codes for executing the steps in the data transmission method and/or data reception method described in the above embodiments.  The storage medium may be computer-readable storage medium, such as transient computer-readable storage medium or non-transient computer-readable storage medium.  Optionally, in the embodiment, the storage medium may include, but is not limited to, a USB flash disk, a read-only memory (ROM), a random access memory (RAM), a mobile hard disk, a magnetic disk, an optical disk or another medium capable of storing program codes.  Optionally, in the embodiment, a processor executes the steps in the above-mentioned data transmission method and/or data reception method according to the program codes stored in the storage medium); and
a processor configured to execute the instructions (Paragraphs 0632-0635 disclose a storage medium is further provided in the embodiments of the present disclosure.  Optionally, in the embodiment, the storage medium may be configured to store program codes for executing the steps in the data transmission method and/or data reception method described in the above embodiments.  The storage medium may be computer-readable storage medium, such as transient computer-readable storage medium or non-transient computer-readable storage medium.  Optionally, in the embodiment, the storage medium may include, but is not limited to, a USB flash disk, a read-only memory (ROM), a random access memory (RAM), a mobile hard disk, a magnetic disk, an optical disk or another medium capable of storing program codes.  Optionally, in the embodiment, a processor executes the steps in the above-mentioned data transmission method and/or data reception method according to the program codes stored in the storage medium) to cause the wireless apparatus to:
perform a channel access procedure on a first plurality of transmission beams to determine a second plurality of transmission beams for a serving cell (Paragraph 0255 discloses the step of performing the LBT mechanism before performing the transmission according to the directional mode includes: determining signal energy received by the transmission device in a directional beam; comparing the signal energy received in the directional beam with a predetermined threshold value; and determining, based on the comparison result, a busy/idle state of a channel in the directional beam.  Paragraph 0264 discloses the step of determining, according to the signal energy received in the each of the plurality of directional beams, the busy/idle states of the channels on the plurality of directional beams or the busy/idle states of the channels in the beam region formed by the plurality of directional beams includes: if the LBT is successfully performed on at least one of the plurality of directional beams, considering that the plurality of directional beams are available or that the channels are idle, and performing transmission only on the directional beam on which the LBT is successfully performed; or if the LBT is successfully performed on all of the plurality of directional beams, considering that the plurality of directional beams are available or that the channels are idle; or if the LBT fails on at least one of the plurality of directional beams, considering that the plurality of directional beams are not available or that the channels are busy),
wherein the second transmission beams comprise one or more of the first transmission beams that are idle (Paragraph 00264 discloses performing transmission only on the directional beam on which the LBT is successfully performed); and
transmit a signal on one of the second transmission beams (Paragraph 00264 discloses performing transmission only on the directional beam on which the LBT is successfully performed).

Regarding claim 16, as applied to claim 9 above, Yang further discloses wherein the serving cell operates in unlicensed spectrum (Paragraph 0369 discloses the LBT mechanism in the embodiment of the present disclosure can avoid or reduce the interference of the its own transmission to the surrounding devices, ensure the fairness of the channel contention access between the systems operating on the unlicensed spectrum, and achieve friendly and fair coexistence).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6, 7, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Oh et al. (U.S. Patent Application Publication No. 2020/0259621 A1) (hereinafter Oh).

Regarding claim 2, as applied to claim 1 above, Yang further discloses wherein performing the channel access procedure on the first plurality of transmission beams comprising: performing a listen-before-talk (LBT) procedure on the first transmission beams (Paragraph 0255 discloses the step of performing the LBT mechanism before performing the transmission according to the directional mode includes: determining signal energy received by the transmission device in a directional beam; comparing the signal energy received in the directional beam with a predetermined threshold value; and determining, based on the comparison result, a busy/idle state of a channel in the directional beam).
Yang does not explicitly disclose performing a listen-before-talk (LBT) procedure on the first transmission beams in accordance with a plurality of beam widths.
In analogous art, Oh discloses performing a listen-before-talk (LBT) procedure on the first transmission beams in accordance with a plurality of beam widths (Paragraphs 0081 and 0091 disclose a transmission device (a base station or a terminal) that desires to transmit a signal via an unlicensed band performs a channel access procedure (or listen-before talk (LBT)) with respect to an unlicensed band where the communication is performed, before transmitting a signal, and may determine whether the unlicensed band is in an idle state via the channel access procedure.  The channel access procedure type may be determined according to a reference set or defined in advance based on the beam width or the number of beams of a signal to be transmitted in the unlicensed band or a beam width or the number of beams that the base station defines or set for transmission of a downlink signal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining an LBT type according to beam widths, as described in Oh, with performing an LBT procedure, as described in Yang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining determining an LBT type according to beam widths of Oh with performing an LBT procedure of Yang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oh.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yang and Oh to obtain the invention as specified in claim 2.

Regarding claim 6, as applied to claim 1 above, Yang further discloses wherein transmitting the signal on the one of the second transmission beams comprising:
transmitting the signal on the one of the second transmission beams within a time period (Paragraphs 0542 and 0543 disclose multiple beams are transmitted in the TDM manner and are continuous in the time domain.  The multiple beams are transmitted in a transmission period, or a shared beam transmission period, or a maximum channel occupancy time (MCOT)), wherein:
the signal comprises data (Paragraph 0574 discloses signals and/or channels may use different types of beams (a wide beam, and a fine beam), or the same type of beam, or a combination of beam types.  For example, a wide beam is used as the control beam and a fine beam is used as the data beam.  The wide beam used for the control information includes multiple fine data beams).
Yang does not explicitly disclose a length of the time period is based on a priority of the data.
In analogous art, Oh discloses a length of the time period is based on a priority of the data (Paragraph 0094 and Table 2 disclose a maximum channel occupancy time (Tmcot,p) associated with a priority.  The base station may transmit a signal in the unlicensed band during Tmcot,p).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a maximum channel occupancy time based on a priority, as described in Oh, with maximum channel occupancy time, as described in Yang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a maximum channel occupancy time based on a priority of Oh with maximum channel occupancy time of Yang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oh.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yang and Oh to obtain the invention as specified in claim 6.

Regarding claims 7 and 15, as applied to claims 6 and 14 above, Yang, as modified by Oh, further discloses wherein the time period is a maximum channel occupancy time of the channel access procedure (Paragraphs 0542 and 0543 disclose multiple beams are transmitted in the TDM manner and are continuous in the time domain.  The multiple beams are transmitted in a transmission period, or a shared beam transmission period, or a maximum channel occupancy time (MCOT)).

Regarding claim 10, as applied to claim 9 above, Yang further discloses wherein the processor is configured to execute the instructions to cause the wireless apparatus to perform the channel access procedure on the first plurality of transmission beams by: performing a listen-before-talk (LBT) procedure on the first transmission beams (Paragraph 0255 discloses the step of performing the LBT mechanism before performing the transmission according to the directional mode includes: determining signal energy received by the transmission device in a directional beam; comparing the signal energy received in the directional beam with a predetermined threshold value; and determining, based on the comparison result, a busy/idle state of a channel in the directional beam).
Yang does not explicitly disclose performing a listen-before-talk (LBT) procedure on the first transmission beams in accordance with a plurality of beam widths.
In analogous art, Oh discloses performing a listen-before-talk (LBT) procedure on the first transmission beams in accordance with a plurality of beam widths (Paragraphs 0081 and 0091 disclose a transmission device (a base station or a terminal) that desires to transmit a signal via an unlicensed band performs a channel access procedure (or listen-before talk (LBT)) with respect to an unlicensed band where the communication is performed, before transmitting a signal, and may determine whether the unlicensed band is in an idle state via the channel access procedure.  The channel access procedure type may be determined according to a reference set or defined in advance based on the beam width or the number of beams of a signal to be transmitted in the unlicensed band or a beam width or the number of beams that the base station defines or set for transmission of a downlink signal).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate determining an LBT type according to beam widths, as described in Oh, with performing an LBT procedure, as described in Yang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining determining an LBT type according to beam widths of Oh with performing an LBT procedure of Yang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oh.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yang and Oh to obtain the invention as specified in claim 10.

Regarding claim 14, as applied to claim 9 above, Yang further discloses wherein the processor is configured to execute the instructions to cause the wireless apparatus to transmit the signal on the one of the second transmission beams for a time period (Paragraphs 0542 and 0543 disclose multiple beams are transmitted in the TDM manner and are continuous in the time domain.  The multiple beams are transmitted in a transmission period, or a shared beam transmission period, or a maximum channel occupancy time (MCOT)), wherein:
the signal comprises data (Paragraph 0574 discloses signals and/or channels may use different types of beams (a wide beam, and a fine beam), or the same type of beam, or a combination of beam types.  For example, a wide beam is used as the control beam and a fine beam is used as the data beam.  The wide beam used for the control information includes multiple fine data beams); and
Yang does not explicitly disclose a length of the time period is based on a priority of the data.
In analogous art, Oh discloses a length of the time period is based on a priority of the data (Paragraph 0094 and Table 2 disclose a maximum channel occupancy time (Tmcot,p) associated with a priority.  The base station may transmit a signal in the unlicensed band during Tmcot,p).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a maximum channel occupancy time based on a priority, as described in Oh, with maximum channel occupancy time, as described in Yang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a maximum channel occupancy time based on a priority of Oh with maximum channel occupancy time of Yang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Oh.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yang and Oh to obtain the invention as specified in claim 14.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kishiyama et al. (U.S. Patent Application Publication No. 2016/0345216 A1) (hereinafter Kishiyama).

Regarding claim 3, as applied to claim 2 above, Yang discloses the claimed invention except explicitly disclosing wherein: the beam widths are first beam widths; and transmitting the signal on the one of the second transmission beams comprising: transmitting the signal using a second beam width on the one of the second transmission beams, wherein the second beam width is within one of the first beam widths.
In analogous art, Kishiyama discloses wherein:
the beam widths are first beam widths (Figure 5 and paragraph 0086 disclose a width of the wide beam and a wide beam of the discovery signa); and
transmitting the signal on the one of the second transmission beams comprising:
transmitting the signal using a second beam width on the one of the second transmission beams (Figure 5 and paragraph 0086 disclose the width of each narrow beam of the measurement reference signal is narrower than that of the beam (wide beam) of the discovery signal, so that a plurality of narrow beams corresponding to a wide beam are transmitted on the wide beam),
wherein the second beam width is within one of the first beam widths (Figure 5 and paragraph 0086 disclose to be transmitted on the wide beam means that, for example, the whole width of the plurality of narrow beams falls within the width of the wide beam).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting the narrow beams on the wide beam where the whole width of the plurality of narrow beams fall within the width of the wide beam, as described in Kishiyama, with transmitting on beams, as described in Yang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting the narrow beams on the wide beam where the whole width of the plurality of narrow beams fall within the width of the wide beam of Kishiyama with transmitting on beams of Yang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kishiyama.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yang and Kishiyama to obtain the invention as specified in claim 3.

Regarding claim 11, as applied to claim 10 above, Yang discloses the claimed invention except explicitly disclosing wherein: the beam widths are first beam widths; and the processor is configured to execute the instructions to cause the wireless apparatus to transmit the signal on the one of the second transmission beams using a second beam width, wherein the second beam width is within one of the first beam widths.
In analogous art, Kishiyama discloses wherein:
the beam widths are first beam widths (Figure 5 and paragraph 0086 disclose a width of the wide beam and a wide beam of the discovery signa); and
the processor is configured to execute the instructions to cause the wireless apparatus to transmit the signal on the one of the second transmission beams using a second beam width (Figure 5 and paragraph 0086 disclose the width of each narrow beam of the measurement reference signal is narrower than that of the beam (wide beam) of the discovery signal, so that a plurality of narrow beams corresponding to a wide beam are transmitted on the wide beam),
wherein the second beam width is within one of the first beam widths (Figure 5 and paragraph 0086 disclose to be transmitted on the wide beam means that, for example, the whole width of the plurality of narrow beams falls within the width of the wide beam).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting the narrow beams on the wide beam where the whole width of the plurality of narrow beams fall within the width of the wide beam, as described in Kishiyama, with transmitting on beams, as described in Yang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting the narrow beams on the wide beam where the whole width of the plurality of narrow beams fall within the width of the wide beam of Kishiyama with transmitting on beams of Yang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kishiyama.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yang and Kishiyama to obtain the invention as specified in claim 11.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Gupta (U.S. Patent Application Publication No. 2008/0125177 A1) (hereinafter Gupta).

Regarding claims 5 and 13, as applied to claims 2 and 10 above, Yang discloses the claimed invention except explicitly disclosing wherein the beam widths comprise a plurality of angle widths, wherein gain decrease within one of the angle widths from a maximum value of a beam gain is less than three decibels.
In analogous art, Gupta discloses wherein the beam widths comprise a plurality of angle widths, wherein gain decrease within one of the angle widths from a maximum value of a beam gain is less than three decibels (Paragraph 0028 discloses an omnidirectional antenna provides a circularly symmetric antenna gain pattern (i.e., a beam width of 360 degrees).  Beamwidth is typically measured by the angle off the main beam (0 degrees) to the 3 dB point on both sides.  The 3 dB points correspond to points where the power level is half of maximum power (at 0 degrees)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a beamwidth measured by the angle off the main beam (0 degrees) to the 3 dB point on both sides, as described in Gupta, with beam widths, as described in Yang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a beamwidth measured by the angle off the main beam (0 degrees) to the 3 dB point on both sides of Gupta with beam widths of Yang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gupta.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yang and Gupta to obtain the invention as specified in claims 5 and 13.
Allowable Subject Matter
Claims 4 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

The following is an Examiner’s statement of reasons for allowance: Considering claims 4 and 12, the best prior art found during the prosecution of the present application, Yang, fails to disclose, teach, or suggest the limitations of wherein the beam widths comprise information about a plurality of directions of main beams of the first transmission beams in combination with and in the context of all of the other limitations in claims 4 and 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Takai (U.S. Patent Application Publication No. 2001/0020918 A1) discloses adaptive antenna device operable in accordance with different algorithms;
Takeyoshi et al. (U.S. Patent Application Publication No. 2003/0131047 A1) discloses home agent;
Jackson et al. (U.S. Patent Application Publication No. 2004/0077320 A1) discloses communication apparatus, method of transmission and antenna apparatus;
Watanabe et al. (U.S. Patent Application Publication No. 2007/0018886 A1) discloses interference determination method and FMCW radar using the same;
Nikolajevic et al. (U.S. Patent Application Publication No. 2007/0054617 A1) discloses directivity optimization for short-range wireless mobile communication systems;
Kokosalakis et al. (U.S. Patent Application Publication No. 2007/0209865 A1) discloses communications and power harvesting system for in-pipe wireless sensor networks;
Lee et al. (U.S. Patent Application Publication No. 2013/0214961 A1) discloses hybrid radar integrated into single package;
Li et al. (U.S. Patent Application Publication No. 2014/0128109 A1) discloses apparatus and method for paging in communication systems with large number of antennas;
Sun et al. (U.S. Patent Application Publication No. 2015/0350769 A1) discloses determination, display, and adjustment of best sound source placement region relative to microphone;
Yoon et al. (U.S. Patent Application Publication No. 2016/0014722 A1) discloses method and apparatus for beamforming in wireless device;
Gao et al. (U.S. Patent Application Publication No. 2017/0373772 A1) discloses cell measurement method and terminal;
Kadous (U.S. Patent Application Publication No. 2018/0132236 A1) discloses solving deafness in directional clear channel assessment (CCA);
Sun et al. (U.S. Patent Application Publication No. 2019/0029040 A1) discloses random access channel window design in millimeter wave shared spectrum;
Liou et al. (U.S. Patent Application Publication No. 2019/0082426 A1) discloses method and apparatus for channel usage in unlicensed spectrum considering beamformed transmission in a wireless communication system;
Li et al. (U.S. Patent Application Publication No. 2019/0230706 A1) discloses listen-before-talk for wideband operations of nr unlicensed spectrum;
Wang et al. (U.S. Patent Application Publication No. 2020/0053788 A1) discloses beam determining method performed during uplink random access, user equipment and base station;
Yerramalli et al. (U.S. Patent Application Publication No. 2020/0252806 A1) discloses listen-before-talk schemes for directional communications;
Ahn et al. (U.S. Patent Application Publication No. 2021/0045154 A1) discloses method and device for mitigating interference in unlicensed band; and
Hu et al. (U.S. Patent Application Publication No. 2022/0124807 A1) discloses beam management and beam failure recovery in new radio-unlicensed at 60 gigahertz.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642